982 F.2d 525
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Harold HENDERSON, Appellant,v.Marvin EVANS, Jr., Warden, Maximum Security Unit, ADC; NubyCourtney, Assistant Warden, Maximum Security Unit,ADC;  Hall, CO-I, Maximum Security Unit,ADC, Appellees.
No. 92-1647.
United States Court of Appeals,Eighth Circuit.
Submitted:  September 11, 1992.Filed:  December 30, 1992.

Before JOHN R. GIBSON, BEAM, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Harold Henderson, an Arkansas inmate, appeals from the district court's1 dismissal of his 42 U.S.C. § 1983 action against various employees of the Arkansas Department of Correction (ADC).  We affirm.


2
Henderson argues that defendants violated his constitutional rights when they did not allow him access to various items of personal property while he was on "48-hour relief" from punitive isolation.  Henderson also seeks reimbursement for property that was allegedly destroyed or damaged while stored by ADC employees.


3
We conclude that the district court correctly dismissed Henderson's action.  We have held that the denial of access to property to an inmate on 48-hour relief does not rise to the level of a constitutional violation.   Franklin v. Lockhart, 769 F.2d 509 (8th Cir. 1985) (per curiam).  We also conclude that Henderson has not established a due process violation in regard to the alleged loss or damage of some of his property, because Arkansas provides an adequate remedy for redress of any such deprivations through the Arkansas State Claims Commission.  See Ark.  Code Ann. § 19-10-204 (Supp. 1991);   Parratt v. Taylor, 451 U.S. 527, 543-44 (1981).  While the magistrate judge did not specifically address the statutory claim involving the family photograph, Henderson's articulated objections made clear that the photographs were returned to him.  Thus, the claim is without merit.


4
Accordingly, we affirm.



1
 The Honorable Susan Webber Wright, United States District Judge for the Eastern District of Arkansas